                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


       MOHAMMAD ALSHADOOD,

               Plaintiff,
                                                  Case No. 19-cv-12873
                  v.
                                               U.S. DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
     ELIEZER JOSE CERDA GUIDO, ET
                  AL.,

         Defendants.
 __________________________/

                        OPINION AND ORDER DISMISSING CASE

        On October 1, 2019, Plaintiff Mohammad Alshadood filed the instant action

against Defendants Eliezer Jose Cerda Guido, Dyno Nobel, Inc., and Dyno Nobel

Midamerica, Inc. Plaintiff’s complaint alleges subject matter jurisdiction based on

diversity of citizenship pursuant to 28 U.S.C. § 1332. See ECF No. 1. Plaintiff fails,

however, to adequately allege the citizenship of corporate Defendants Dyno Nobel,

Inc. and Dyno Nobel Midamerica, Inc.


        The Court issued a show cause order regarding diversity jurisdiction on

October 23, 2019. ECF No. 5. Plaintiff responded on November 1, 2019. ECF No.

6.     While Plaintiff’s response establishes the corporate Defendants’ place of

incorporation, it fails to establish their principal place of business. Thus, Plaintiff



                                         -1-
has not sufficiently alleged Defendants’ citizenship to meet the requirements for

diversity jurisdiction.


      Diversity of citizenship exists only when “no plaintiff and no defendant are

citizens of the same state.” Curry v. U.S. Bulk Transp. Inc., 462 F.3d 536, 540 (6th

Cir. 2006) (quoting Jerome-Duncan, Inc. v. Auto-By-Tel, LLC, 176 F.3d 904, 907

(6th Cir. 1999)). For diversity purposes, a corporation is deemed to be “a citizen of

any State by which it has been incorporated and of the State where it has its principal

place of business.” 28 U.S.C. § 1332(c).


      Here, Plaintiff’s complaint insufficiently identifies all elements of

Defendants’ citizenship for diversity jurisdiction. The Court therefore issued an

order to show cause why this case should not be dismissed for lack of diversity

jurisdiction.   In his response, Plaintiff identifies Delaware as the state of

incorporation for the corporate Defendants Dyno Nobel, Inc. and Dyno Nobel

Midamerica, Inc., but fails to allege the principal place of business for either

corporation. Simply stating the corporate Defendants’ place of incorporation is

insufficient to establish diversity.     Since it is unclear where the corporate

Defendants’ principal place of business is, it remains possible that the location of

such place would destroy diversity jurisdiction.




                                         -2-
      Plaintiff has failed to show cause why this case should not be dismissed for

lack of diversity jurisdiction. Accordingly, this case is DISMISSED WITHOUT

PREJUDICE for lack of diversity jurisdiction.


      IT IS SO ORDERED.




                                      s/Gershwin A. Drain
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE



Dated: November 20, 2019



                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, November 20, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -3-
